Citation Nr: 1820814	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the service-connected hemorrhoids with rectal prolapse, status post hemorrhoidectomy (hemorrhoids with rectal prolapse).  

2.  Entitlement to a rating in excess of 60 percent for the service-connected anal fistula with impairment of rectal sphincter control associated with hemorrhoids with rectal prolapse (anal fistula).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Philippines.

On his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in January 2013, the Veteran submitted a letter indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.  

A review of the record reveals that in a September 2010 rating decision the Agency of Original Jurisdiction (AOJ) continued a noncompensable rating for the Veteran's hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  However, after the Veteran submitted a notice of disagreement (NOD) and additional evidence, in a September 2011 rating decision, the AOJ recharacterized the Veteran's service-connected disability as "hemorrhoids with rectal prolapse, status post hemorrhoidectomy," and increased the disability rating from noncompensable rating to 30 percent under 38 C.F.R. § 4.114, Diagnostic Code 7334, effective July 21, 2010, the date VA received the Veteran's claim.  Therefore, the issue has been characterized as such on the title page.  As the 30 percent rating does not represent a full grant of benefits sought on appeal, the claim for an increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Further, during the course of the appeal, the RO granted in a July 2016 rating decision a separate rating for anal fistula because the RO found that this disability was related to the service-connected hemorrhoids with rectal prolapse.  As the RO found that this disability is related to the Veteran's hemorrhoids with rectal prolapse, the Board will consider the issue of an increased rating for anal fistula to be part and parcel to the issues on appeal and this issue will be discussed below.  

In August 2014, the Board remanded the case to the RO for further development and adjudicative action.  The Board instructed the RO to issue a statement of the case (SOC) for the Veteran's claim for entitlement to an effective date prior to December 18, 2006, for the award of additional compensation for a dependent.   See Manlincon v. West, 12 Vet. App. 238 (1999), and 38 C.F.R. § 19.9 (c).  An SOC was issued in October 2014, after which the Veteran did not file a substantive appeal.  Thus, that issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.202.

In April 2017, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  Prior to October 8, 2014, the Veteran's service-connected hemorrhoids with rectal prolapse did not manifest in severe (or complete), persistent prolapse.  

2.  Prior to August 4, 2011, the Veteran evidence does not show that the Veteran had anal fistula.  

3.  From August 4, 2011, to October 8, 2014, the Veteran's anal fistula manifested in fairly frequent involuntary bowel movements and occasional moderate leakage, but did not manifest in complete loss of sphincter control.  

4.  From October 8, 2014, the Veteran's service connected hemorrhoids with rectal prolapse has not manifested in severe (or complete), persistent prolapse.  

5.  From October 8, 2014, the Veteran's anal fistula did not manifest in complete loss of sphincter control.

5.  The Veteran's service-connected disabilities did not result in rectum and anus, stricture, during the period on appeal.  



CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating in excess of 30 percent for service-connected hemorrhoids with rectal prolapse have not been met.  38 U.S.C. §§ 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Codes 7334, 7336 (2017).

2.  Prior to August 4, 2011, the criteria for a separate rating for anal fistula were not met.  38 U.S.C. §§ 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Codes 7332, 7335 (2017).

3.  From August 4, 2011, to October 8, 2014, the criteria for a separate rating for anal fistula of 60 percent, but not higher, were met.  38 U.S.C. §§ 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Codes 7332, 7335 (2017).

4.  From October 8, 2014, the criteria for a rating in excess of 60 percent for service-connected anal fistula have not been met.  38 U.S.C. §§ 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Codes 7332, 7335 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded two VA examinations, in September 2010 and July 2016, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his hemorrhoids with rectal prolapse or anal fistula disabilities have worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the April 2017 remand orders, namely to attempt to obtain records of the Veteran's July 2011 hemorrhoidectomy.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   



II.  Increased Ratings

The Veteran seeks a rating in excess of 30 percent for the service-connecter hemorrhoids with rectal prolapse and in excess of 60 percent for the anal fistula.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average 2impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The rating criteria for hemorrhoids (Diagnostic Code 7336) and the rating criteria for impairment of sphincter control (Diagnostic Code 7332) and prolapse of the rectum (Diagnostic Code 7334) do not overlap; therefore, separate ratings for hemorrhoids and one or the other of these other disorders does not constitute prohibited pyramiding under 38 C.F.R. § 4.14. 

Under Diagnostic Code 7334, a prolapse of the rectum that is mild with constant slight or occasionally moderate leakage is to be assigned a 10 percent rating.  Moderate, persistent, or frequently recurring prolapse of the rectum is to be assigned a 30 percent rating.  Severe and persistent or complete prolapse of the rectum is to be assigned a 50 percent rating.

Diagnostic Code 7335 provides that fistula in ano should be rated as impairment of sphincter control.  38 C.F.R. § 4.114.

Under Diagnostic Code 7332 (rectum and anus, impairment of sphincter control), a 10 percent disability rating is warranted for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent disability rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent disability rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  The maximum 100 percent disability rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Pursuant to Diagnostic Code 7336, a noncompensable (zero percent) disability rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent disability rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating, the highest rating available pursuant to Diagnostic Code 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

Under Diagnostic Code 7333, for stricture of the anus or rectum, a 30 percent rating is warranted for moderate reduction of lumen or moderate constant leakage; a 50 percent rating is warranted for great reduction of lumen, or extensive leakage; and, a maximum 100 percent rating is warranted when rectal or anal stricture requires a colostomy.  However, as the Veteran has not been noted to have stricture of the anus or rectum, Diagnostic Code 7333 is inapplicable.  

Period Prior to October 8, 2014

Prior to October 8, 2014, the Veteran was in receipt of a 30 percent rating for hemorrhoids with rectal prolapse.  The Board finds that a rating in excess of 30 percent for hemorrhoids with rectal prolapse is not warranted for this period.  However, as of August 4, 2011, a separate rating of 60 percent for anal fistula is warranted.  

At the September 2010 VA examination, the Veteran was diagnosed with external hemorrhoids, status post hemorrhoidectomy 2000.  At this time, moderate prolapse was noted, but there was no evidence of bleeding, thrombosis, fissures, anorectal fistula, impaired sphincter, or leakage.  However, the July 2016 VA examiner noted that the Veteran developed anal fistula one month after a hemorrhoidectomy performed on July 4, 2011.  The VA examiner also noted that the Veteran was told he had anal fissures at that time.  The treatment notes do not include evidence of severe prolapse of the rectum.  

No rating in excess of the currently assigned 30 percent rating is available under Diagnostic Code 7336.  Under Diagnostic Code 7334, a rating in excess of 30 percent is warranted for rectum, prolapse of, severe, persistent.  Yet the September 2010 VA examiner found the Veteran's prolapse to be only moderate in severity.  The treatment notes do not indicate a severe prolapse.  Thus, a rating in excess of 30 percent is not warranted prior to October 8, 2014, for the Veteran's hemorrhoids with rectal prolapse.  

However, as pointed out by the July 2016 VA examiner, the Veteran developed anal fistula one month after the July 2011 hemorrhoidectomy.  The treatment notes indicate that the Veteran's hemorrhoids and anal fistula resulted in occasional bleeding when he was constipated, pain, and swelling.  When the RO assigned a separate rating in the July 2016 rating decision for anal fistula, the RO assigned the rating as of the date the initial diagnosis was confirmed by treatment notes.  As the July 2016 VA examiner dated the onset of the Veteran's anal fistula to August 4, 2011, a rating for this disability is warranted prior to the currently assigned October 8, 2014, date.  There is limited evidence of the severity of the symptoms associated with the Veteran's anal fistula prior to October 8, 2014, and little evidence of a change in the Veteran's symptoms as of the October 8, 2014, date.  Because of this limited evidence, the Board will resolve doubt in the Veteran's favor and conclude that a 60 percent rating is warranted from the date of the development of the anal fistula, namely August 4, 2011.  

A rating in excess of 60 percent is not warranted as the evidence does not show complete loss of sphincter control during this period.  

Period from October 8, 2014

From October 8, 2014, the Veteran was in receipt of a 30 percent rating for hemorrhoids with rectal prolapse and a 60 percent rating for anal fistula.  After considering the evidence of record, the Board concludes that a rating in excess of 30 percent is not warranted for hemorrhoids with rectal prolapse for this period.  Neither is a rating in excess of 60 percent warranted for anal fistula.  

A rating in excess of 30 percent under Diagnostic Code 7334 requires evidence of rectum, prolapse, severe, persistent.  However, the July 2016 VA examiner did not identify a prolapse of any severity, other than noting that the Veteran complained of a prolapse.  Nothing in the treatment notes or the VA examinations indicate that the Veteran suffered or continues to suffer from a severe, persistent prolapse at any period from October 8, 2014.  Neither is there evidence of complete loss of sphincter control, and thus a higher rating under Diagnostic Code 7332 for anal fistula is not warranted for this period.  The July 2016 VA examiner concluded there was moderate leakage with fairly frequent involuntary bowel movements, but not complete loss of sphincter control.  The treatment notes do not suggest that the Veteran suffered from either severe prolapse or complete loss of sphincter control during this period.  

Accordingly, the preponderance of the evidence is against assignment of an increased rating for either hemorrhoids with rectal prolapse or anal fistula during this period.  As the greater weight of evidence is against the claims for increased ratings, there is no doubt on this matter that could be resolved in the Veteran's favor.

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 30 percent for service-connected hemorrhoids with rectal prolapse prior to October 8, 2014, is denied. 

Entitlement to a rating of 60 percent, but not higher, from August 4, 2011, to October 7, 2014, for the service-connected anal fistula, is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for service-connected hemorrhoids with rectal prolapse from October 8, 2014, is denied. 

Entitlement to a rating in excess of 60 percent for service-connected anal fistula from October 8, 2014, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


